Citation Nr: 1416835	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  09-01 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1975 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151 for a right shoulder disorder.  

A hearing was held on March 23, 2011, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the issue for further development in February 2012 and April 2013.  That development was completed, and the case was returned to the Board for appellate review.

In an October 2013 rating decision, the RO granted service connection for posttraumatic stress disorder and assigned a disability rating of 50 percent effective from June 8, 2007.  Since service connection was granted, the Veteran's appeal as to that issue has become moot.  The Veteran has not disagreed with the assigned disability rating or the effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, the matter has been resolved and is not in appellate status.

As noted in the April 2013 Remand, the issues of whether new and material evidence has been received sufficient to reopen claims for service connection for tinnitus and pilonidal cyst have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are once again referred to the AOJ for appropriate action.  Parenthetically, the Board notes that a September 2012 VA examination report contained an opinion that the Veteran's tinnitus was at least as likely as not a symptom associated with hearing loss.  In addition, the Veteran's claim for entitlement to service connection for a pilonidal cyst was denied by the RO in a July 1981 rating decision.  In multiple statements of record, to include in November 1993 and October 2008, the Veteran continues to make claims concerning this disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To obtain an adequate VA medical opinion and to ensure compliance with prior Board remand directives.

The Veteran claims entitlement to benefits under 38 U.S.C.A. § 1151 for additional disability of a right shoulder disorder that he contends resulted from treatment at a VA facility.  Specifically, the Veteran has alleged that he injured his right shoulder when he fell upon exiting the shower during a brief stay at the Dallas VA Medical Center (VAMC) in June 2006, for cardiac catheterization.  

The Veteran was afforded a VA examination in September 2007 which described the nature of his right shoulder disorder.  However, while the September 2007 VA examiner provided a diagnosis concerning the Veteran's right shoulder disorder, he did not opine concerning whether this disorder represented an additional disability which was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or whether such was an event not reasonably foreseeable.  An October 2007 MRI reflected supraspinatus tendonitis of the right shoulder with small internal tendon tears and chronic inflammatory changes of the long head of the biceps tendon.
Pursuant to the Board's April 2013 remand directives, the Veteran was provided with an addendum VA opinion in June 2013, from the same VA examiner who conducted the September 2007 examination.  The examiner opined that the Veteran's right shoulder condition is less likely than not caused by or due to any carelessness, negligence, lack of proper skill, error in judgment or a similar instance of fault on the part of VA.  He also opined that there was no additional disability due to VA treatment at the Dallas VAMC in June 2006.  As a rationale, the examiner stated that with the findings being similar for both shoulders, it is more likely than not the shoulder condition is due to causes other than the Veteran's fall at the Dallas VAMC and more likely than not is due to chronic changes of aging.  He noted that since the examination in October 2012, there are no records indicating the Veteran had further problems related to the shoulder injury.  The examiner also stated that the only findings related to the shoulders in the VA medical records include X-rays taken in June 2006, shortly after the Veteran's fall, an MRI taken in 2007, and X-rays of both shoulders in 2012. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the current examination report is inadequate for adjudication of the claim on appeal, as it is based on an inaccurate factual premise and is internally inconsistent.  See Reonal v. Brown, 5 Vet. App. 458, 461.  Although the examiner's final opinion stated that the findings for both shoulders were similar, the October 2012 examination itself documented more limited range of motion on abduction and flexion for the right shoulder, and positive Hawkins Impingement Test, Empty-can Test, External rotation/Infraspinatus strength test, Lift-off subscapularis test, and tenderness on palpation of the AC joint for the right shoulder only.  Also, the examiner's statement that there are no records indicating further problems related to the shoulder injury since the October 2012 examination is in error; a March 2013 Dallas VAMC treatment record notes complaints of constant shooting and stabbing pain in the right shoulder.

Additionally, the Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. 268 (1998).  The Court has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Although the April 2013 remand directives instructed that the examiner should acknowledge and reconcile the pre-2006 right shoulder findings of record with the findings located in the October 2012 VA examination report and the Veteran's lay statements concerning the etiology of his right shoulder disorder, the examiner made no mention of the pre-2006 findings.  

On remand, an adequate VA opinion must be obtained which fully considers the evidence of record and which complies with the Board's remand instructions.  
Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims file to an appropriate VA medical professional who has not previously evaluated the Veteran, for an addendum opinion to clarify whether the Veteran has any additional disability as a result of hospitalization at the Dallas VAMC in June 2006.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  
	
If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.  The examiner should address the following:

a.  For any identified right shoulder disorder, provide an opinion addressing whether any portion of the disorder represents additional disability due to the Veteran's fall and subsequent care at the Dallas VAMC in June 2006.

b.  If and only if the examiner finds additional disability or an additional degree of disability as a result of the June 2006 fall, the examiner should address the following:

Was the additional disability proximately caused by: 

(i) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in treating the Veteran in June 2006; and if so, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider OR 

(ii) an event not reasonably foreseeable? 

The examiner should acknowledge and reconcile, to the extent feasible, the pre-2006 right shoulder findings of record (including a 2000 Muskogee VAMC treatment record noting a history of right shoulder adhesive capsulitis), findings located in the October 2012 VA examination report, and the Veteran's lay statements concerning the etiology of his right shoulder disorder.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.
2.  Thereafter, review the requested medical opinion to ensure it is responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

3.  Thereafter, complete any further development deemed appropriate and then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



